486 F.2d 601
Steven D. CAUSEY, #031822, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, etc., Respondent-Appellee.
No. 73-2038 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 26, 1973.

Timothy F. Prugh, Tampa, Fla.  (Court appointed), for petitioner-appellant.
David Luther Woodward, Richard C. Booth, Asst. Attys. Gen., Tampa, Fla., for respondent-appellee.
Before BELL, GODBOLD and GEE, Circuit Judges.
PER CURIAM:


1
The District Court correctly denied appellant's petition for a writ of habeas corpus from a state conviction on the ground that the petition only raised questions of the sufficiency and competency of evidence which are not of constitutional dimension.


2
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409